Citation Nr: 0638101	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  06-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gastrointestinal disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1957 to October 1961.

Procedural history

The increased rating claim

Service connection for duodenal ulcer was granted in an April 
1963 rating action; a 20 percent disability rating was 
assigned.

This case comes to the Board on appeal of a July 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (the RO), which, in part, 
continued the veteran's service-connected duodenal ulcer at 
20 percent disabling.  The veteran filed a notice of 
disagreement in regards to the July 2005 rating decision.  He 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a January 2006 statement of the case (SOC).  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in February 2006.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Boston RO in June 2006.  The transcript of the hearing is 
associated with the veteran's VA claims folder.



The dental claim

Additionally, in an October 2005 rating decision, the RO 
granted service connection for treatment purposes only for a 
dental condition.  As will be detailed further in the REMAND 
portion below, the veteran filed a notice of disagreement as 
to the October 2005 decision.  A statement of the case (SOC) 
has not been issued with respect to the claim.  Accordingly, 
that issue is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's service-connected gastrointestinal 
disability is currently manifested by regurgitation recently 
documented to occur 133 times in a 24-hour period, nausea at 
least once per day and anemia.

2.  The evidence does not show that the veteran's 
gastrointestinal disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
disability rating for service-connected gastrointestinal 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7306 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the increased rating issue currently on appeal.

As detailed further below, the veteran's dental claim is 
being remanded for additional development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his increased rating claim in a letter from 
the RO dated April 28, 2005, which specifically indicated: 
"to establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced April 
2005 letter.  Specifically, the veteran was advised in the 
April 2005 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including service 
records, records from the Social Security Administration and 
VA treatment records.  With respect to private treatment 
records, the letter included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
that the veteran to complete this release so that VA could 
obtain these records on his behalf.  The April 2005 letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to gives 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency."  The veteran was also advised in the 
April 2005 letter that VA examination may be scheduled to 
make a decision on his claim [such was accomplished in May 
2005].

Finally, the Board notes that the April 2005 letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have additional 
evidence in your possession, please send it to us."  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for an increased disability rating, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.
In this case, element (1) is not in dispute, and elements (2) 
and (3) are irrelevant as service connection has already been 
granted for the claim.  With respect to element (4), notice 
as to disability rating was provided in the April 2005 VCAA 
letter as detailed above.  Finally, with respect to element 
(5), such is rendered moot via the RO's denial of the 
veteran's claim for an increased disability rating.  In other 
words, any lack advisement as to that element is meaningless, 
because an increased disability rating and effective date was 
not assigned for the claim. 

In any event, any current lack of advisement under Dingess 
element (5) is harmless, because as discussed below the 
veteran's claim is being granted.  The RO will be responsible 
for addressing any notice defect with respect to the 
effective date element when effectuating the award, and the 
Board is confident that the veteran will be afforded 
appropriate notice under Dingess.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO has obtained reports of VA and private 
treatment of the veteran, which will be discussed below.  
Additionally, the veteran was provided a recent VA 
examination in May 2005, the results of which will be 
discussed below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the Boston RO in June 2006.  

Accordingly, the Board will proceed to a decision as to the 
increased rating issue on appeal.

1.  Entitlement to an increased disability rating for 
service-connected gastrointestinal disability, currently 
evaluated as 20 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 20 percent evaluation for 
his gastrointestinal disability under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 [ulcer; duodenal].

Under Diagnostic Code 7305 [ulcer; duodenal], a 60 percent 
rating is warranted for severe manifestations with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe manifestations with symptoms 
less than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
manifestations with recurring episodes of severe symptoms two 
or three times a year, averaging ten days in duration; or 
with continuous moderate manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2006).

Under Diagnostic Code 7306 [ulcer, marginal], a 100 percent 
disability rating is warranted for pronounced manifestations 
with periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss.  Totally incapacitating.  A 60 
percent disability rating is warranted for severe 
manifestations, same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 40 percent disability rating is warranted for moderately 
severe manifestations, intercurrent episodes of abdominal 
pain at least once a month partially or completely relieved 
by ulcer therapy, mild and transient episodes of vomiting or 
melena.  38 C.F.R. § 4.114, Diagnostic Code 7306 (2006).

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2006).

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected gastrointestinal disability, 
which is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2006).  He complains 
of regurgitation, nausea and vomiting at least once per day.  
See the September 2005 notice of disagreement; see also the 
June 2006 hearing transcript, page 4.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's gastrointestinal disability is currently rated 
under Diagnostic Code 7305.  This correlates with the 
veteran's prior diagnosis of duodenal ulcer; however, in the 
most recent VA examination conducted in May 2005, the 
examiner indicated that the veteran's current diagnosis was 
"gastroesophageal reflux disease (GERD) with past history of 
duodenal ulcer."  Moreover, the veteran's current 
symptomatology does not correlate with the provisions of 
Diagnostic Code 7305, which measures symptomatology according 
to incapacitating episodes, anemia and weight loss.  The 
Board could also employ Diagnostic Code 7346 [hiatal hernia]; 
however, that provisions for that particular code require 
some symptomatology (particularly pain and weight loss) for 
an increased rating which the veteran does not currently 
demonstrate.
Though there is no provision specific to the veteran's 
current diagnosis of GERD, Diagnostic Code 7306 [ulcer, 
marginal] considers all of the veteran's current 
symptomatology, including his substantial episodes of 
regurgitation.  Additionally, employment of Diagnostic Code 
7306 is more advantageous to the veteran, as it allows for an 
increased disability rating.  

Accordingly, the veteran is most appropriately rated under 
Diagnostic Code 7306.  

Schedular rating

The Board finds that the veteran's current gastrointestinal 
symptoms best fit the criteria for a 60 percent disability 
rating under Diagnostic Code 7306.  Of particular 
significance is the veteran's June 2006 VA ambulatory pH 
study, in which the veteran experienced 133 acid refluxes in 
less than 24 hours, with seven of the episodes lasting more 
than five minutes.  This symptomatology is more severe than 
the "mild and transient" episodes of vomiting and melena in 
the criteria for a 40 percent rating.  

According to the criteria under Diagnostic Code 7306, the 
veteran's symptoms must be partially or completely relieved 
by ulcer therapy to warrant a 40 percent disability rating.  
In the instant case, however, the May 2005 VA examiner 
indicated that the veteran's symptoms were "poorly 
controlled" with Prilosec and found that he experienced 
"severe" symptoms of regurgitation with nausea and 
vomiting.  Coupled with the above-noted findings from the 
June 2006 VA ambulatory pH study, the veteran's current 
gastrointestinal symptomatology is much more severe than 
contemplated in the criteria for a 40 percent disability 
rating under Diagnostic Code 7306.  Instead, the recent 
evidence of record indicates that the veteran has 
demonstrated a "definite impairment of health" required for 
a 60 percent disability rating under Diagnostic Code 7306. 

The Board notes in passing that the veteran's symptomatology 
is not "totally incapacitating" as required for a 100 
percent disability rating.  Indeed, the most recent VA 
examination report dated in May 2005 did not indicate 
recurring melena or hematemesis and weight loss as required 
for a total disability rating under Diagnostic Code 7306.

In short, the veteran's symptomatology fits squarely within 
the confines of a 60 percent disability rating for severe 
symptomatology under Diagnostic Code 7306.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the January 2006 SOC, the DRO listed the provisions for an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issue on appeal.  See VAOPGCPREC 6-96 (August 16, 
1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's gastrointestinal disability.  

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's GERD in the 
recent or remote past.  

With respect to marked interference with employment, the 
veteran is currently 67 years old.  There is no indication 
that his service-connected gastrointestinal disability would 
markedly interfere with his ability to work beyond that 
contemplated in the currently-assigned 60 percent disability 
rating.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes 
mellitus.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent disability rating is 
appropriate for the veteran's service-connected 
gastrointestinal disability.  To that extent, the appeal is 
allowed.


ORDER

Entitlement to an increased disability rating, 60 percent, 
for gastrointestinal disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



	(CONTINUED ON NEXT PAGE)




REMAND

2.  Entitlement to service connection for a dental condition.

As was described in the Introduction above, in October 2005 
the RO granted service connection for treatment purposes only 
for a dental condition.  The veteran has since expressed 
disagreement with that decision, particularly the denial of 
compensation and the assignment of an effective date for his 
dental condition.  
See the veteran's undated statement, received at the RO on 
July 14, 2006.  The Board construes the veteran's July 2006 
statement as a timely notice of disagreement with the October 
2005 rating decision which granted service connection for 
treatment purposes only for the a dental condition (but 
denied compensation for the same).  See 38 C.F.R. §§ 20.201, 
20.302 (2006); see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA must liberally construe all documents filed by a 
claimant].  A statement of the case (SOC) pertaining to that 
issue has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.   

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should issue a SOC pertaining 
to the issue of entitlement to 
service connection for a dental 
condition.  In connection 
therewith, the veteran and his 
representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


